Citation Nr: 0819239	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-23 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to service connection for low back condition

2.	Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1996 to 
November 2000.  

This matter comes to the Board of Veteran' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied service connection for a low back condition and 
migraine headaches.  The veteran was scheduled for a May 2007 
Board hearing, but failed to attend and did not indicate any 
desire to reschedule.    


FINDINGS OF FACT

1.  The medical evidence of record shows no present low back 
disability.    

2.  Resolving all doubt, the record shows complaints of 
headaches in service and a competent medical opinion relating 
a present diagnosis of migraines to service.      


CONCLUSION OF LAW

1.  The criteria for service connection for low back 
condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.102, 3.303 (2007).  

2.  The criteria for service connection for migraine 
headaches have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 
3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3159.

The notice requirements apply to all five elements of a 
service connection claim; (1) veteran status; (2) existence 
of disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice 
regarding the service connection claim for low back condition 
by letter dated in September 2004.  The RO provided the 
appellant with the notice of the criteria for assigning 
disability ratings and effective dates in March 2006.  While 
the notice of the criteria for assigning disability and 
effective dates was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a June 2006 Statement of the 
Case, following the provision of notice.  No fundamental 
unfairness is shown due to this untimely notification.      

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of the VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

VA has obtained service medical records, and assisted the 
veteran in obtaining evidence.  The veteran contends in her 
appeal that a VA medical examination focusing on her lower 
back was warranted.  However, absent any competent medical 
evidence suggesting that the veteran's low back condition may 
be associated with her service, a medical nexus opinion is 
not warranted.  Moreover, there is no evidence that the 
claimant even suffers from a present disability.  See 
38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 
512, 516 (2004).  Under these circumstances, VA's duty to 
assist doctrine does not require that the veteran be afforded 
medical examination.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (VA was not required to provide the veteran 
with a medical examination absent a showing by veteran of a 
causal connection between the disability and service).  In 
this regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim.  38 C.F.R. 
§ 3.159.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

The veteran's service connection claim for migraine headaches 
has been considered with respect to VA's duty to notify and 
assist.  Given the favorable outcome noted below, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993). 

Analysis

The claimant contends that her migraine headaches and back 
condition are connected to her service.  She indicates in her 
appeal that there is significant evidence in her service 
medical records addressing her migraine headaches, and an 
expert opinion linked her headaches to her service.  She also 
contends there is ample evidence documenting her back 
condition, but she was not provided a VA examination to 
determine the current status of her back.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  38 U.S.C.A . § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Low Back Condition

Regarding the low back condition, there is no disability 
shown.  The veteran has consistently complained of lower back 
pain.  A June 1997 in-service examination revealed the 
claimant was suffering from mild L2-L3 paraspinal spasm.  
Upon examination in March 1999, the claimant exhibited a full 
range of motion on flexion, albeit with complaints of pain.  
Her extension was limited to 20 degrees.  An x-ray 
examination noted mild levoscoliosis which was noted to be 
possibly positional with no acute bony deformity.  May 1999 
magnetic resonance imaging (MRI) report was negative.  The 
MRI showed no compression deformities or subluxations of the 
vertebral bodies.  Further, the claimant's intervertebral 
disc space and sacroiliac joints were unremarkable.  At her 
separation examination in October 2000, she complained that 
she injured her low back lifting a 50 pound box while onboard 
a ship in 1999.  

There is no evidence of any disability or treatment for the 
back post-service.   

The veteran's complaints of pain in her lower back are 
accepted as competent; however, pain alone, without a 
diagnosed or identifiable underlying condition does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Service connection cannot be granted if 
there is no present disability.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304, 3.306.  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

While the veteran's lay assertions have been considered, they 
do not outweigh the absence of any medical evidence of record 
reflecting a diagnosis of, or treatment for, a current low 
back disability.  

The preponderance of the evidence is against the service 
connection claim for a low back disability; there is no doubt 
to be resolved; and service connection is not warranted.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Migraine Headaches

The service medical records indicate the claimant was treated 
for headaches during medical examinations.  In April 1997, 
she complained to her doctor that she was suffering from 
headaches sporadically throughout the previous week that 
would last all day.  The assessment was muscle tension 
headaches.  The veteran also complained of headaches in 
medical notes from June 1997 and also in her separation 
examination in October 2000.  

Post service records note the veteran was seen in the 
emergency room at a private hospital in October 2003 for 
muscle contraction headaches.  She was later given a 
diagnosis of migraine headaches.  A February 2004 medical 
record notes the veteran's episodes of headaches, but the 
examiner doubted migraines.    

A VA examiner in April 2005 found that claimant's migraines 
are connected to her service.  The VA examination indicated 
the claimant suffered from three externally separate 
categories of headache, including migraines.  Her migraines 
consist of the presence of an aura, photosensitivity, and a 
slight pounding in the central anterior lead.  Later symptoms 
have included nausea, vomiting, and loss of some vision.  The 
examiner noted that the veteran's migraines occurred once or 
twice a month on a consistent basis, and the veteran's only 
treatment for the condition is to try to sleep and apply cold 
compresses.  The examiner further indicated that these 
headaches began while the claimant was on duty in the Navy, 
and concluded that the veteran's migraine headaches are, as 
likely as not, a continuum of the migraine headaches she 
experienced on active duty.  This is consistent with the 
claimant's accusations, and her service medical records, 
which include complaints of headaches.    There is no 
competent medical evidence to the contrary and service 
connection is warranted.  Gilbert v. Derwinski, 1 Vet. App. 
at 57-58.  


ORDER

Entitlement to service connection for low back condition is 
denied.  

Entitlement to service connection for migraine headaches is 
granted, subject to the rules and payment of monetary 
benefits.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


